DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed on 06/02/2020.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. The title states “a chassis dynamometer apparatus”. However, the claims (1 and 2) appear to be drawn to the particular arrangement of the pedestal for the chassis dynamometer. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informalities:  should “rotter” be corrected to –rotor—?  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “first movable mount(s)” is confusing because it’s not clear whether there are multiple first movable mounts or is there only one movable mount. Additionally, the phrase “in series” is also indefinite because it’s unclear whether the elements 
Regarding claim 3, the claim recites “magnets” but the role of these “magnets” relative to the rest of the invention is not clearly described. Further clarification is respectfully requested. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (U.S. Pat. No. 10,024,745) (hereafter Luo) in view of Clusserath et al. (U.S. Pat. No. 8,966,987) (hereafter Clusserath).
Regarding claim 1, Luo teaches a chassis dynamometer apparatus in which each of load motors connected with each of load wheel connecting portions of a vehicle is mounted on a pedestal, comprising; 
provided that a longitudinal direction of a vehicle is an x-axis direction (i.e., longitudinal direction) (see Fig. 15) and a width direction of the vehicle is a y-axis direction (i.e., transverse direction) (see Fig. 15), 

a base arranged under the mounting frame (i.e., longitudinal rail 20) (see Fig. 14); 
a first movable mount(s) slidable in one direction of the x-axis (i.e., first longitudinal element drives the first sliding panel to slide on the longitudinal rail) (see Column 8, line 47, to Column 9, line 41) or y-axis direction; 
a second movable mount slidable in the other direction of the x-axis or y-axis direction (i.e., a transverse rail 53 is mounted on the first sliding panel 51) (see Column 8, line 47, to Column 9, line 41); and 
the first movable mount(s), the second movable mount, are connected in series between the mounting frame and the base (see Fig. 15); but does not explicitly teach
a spherical joint tiltable and rotatable in an arbitrary direction, wherein the first movable mount(s), the second movable mount, and the spherical joint are connected in series between the mounting frame and the base. 
Regarding the spherical joint, Clusserath teaches a spherical joint tiltable and rotatable in an arbitrary direction (i.e., joint arrangement 9) (see Fig. 3a), wherein the first movable mount(s) (i.e., pedestal plate 14) (see Fig. 3a), the second movable mount (i.e., connecting element 11) (see Fig. 3a), and the spherical joint are connected in series between the mounting frame (i.e., contact plate 2) (see Fig. 3a) and the base (i.e., foundation 101) (see Fig. 3a). In view of the teaching of Clusserath, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the spherical joint to the test stand in order to permit a rotational movement of the frame/contact plate relative to the foundation/base, so as to minimize the effects of uneven ground or surface.
Regarding claim 2, Luo teaches a pair of the first movable mounts disposed at a distance in the x-axis direction are mounted on the base (i.e., longitudinal rail 20) (see Fig. 14 and 15), the second movable mount is connected with the pair of the first movable mounts and 
Regarding the spherical joint, Clusserath teaches the spherical joint is connected with the second movable mount between the pair of the first movable mounts and protrudes downward from the second movable mount, wherein the spherical joint contains an inner cylinder having a spherical outer face, a collar having a spherical inner face coming into contact with the spherical outer face of the inner cylinder and slidably supporting the inner cylinder inside, and an outer cylinder supporting the collar by fitting the collar inside and being fixed to a lower face of the second movable mount, and wherein a projection protruding downward from the mounting frame is fixed to the inner cylinder by fitting the inner cylinder inside through a window hole opened at the second movable mount (i.e., joint arrangement 9) (see Column 11, lines 31-57). In view of the teaching of Clusserath, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the spherical joint to the test stand in order to permit a rotational movement of the frame/contact plate relative to the foundation/base, so as to minimize the effects of uneven ground or surface.
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this office action and to include all of the limitation of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not fairly suggest the particular of the chassis dynamometer comprising the particular details of a case housing a rotor, wherein the case is insertable into a wheel housing, wherein a brake disk and brake caliper of the vehicle are insertable inside the case.
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claim 3, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855